DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 1/27/2022, with respect to the rejection of claims 1-6, 8-15 and 17-20 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn. 
In particular, Applicant’s Arguments that the gateway device detects an acceleration event that triggers transmission of translated data (or in the case of claims 19 and 20, is associated with the detection of the acceleration event) have been considered and are persuasive. Although the art teaches the first and second threshold triggering a transmission (see discussion of Jia, infra) it does not teach that the triggering would be of a transmission of translated equipment data from an external device and not just the fall information transmitted from the detected device. It also fails to disclose that a gateway device for translation would detect the acceleration and deceleration events. Therefore, Applicant’s Arguments have been considered and are persuasive.

Allowable Subject Matter

Claims 1-6, 8-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The closes prior art with regard to these claim limitations is that of Jia, which discloses detecting an acceleration event above a first .75 threshold (page 3, right column, step 1 and page 4, table 4, hex address 28 – fall is detected by acceleration towards the ground exceeding .75g threshold [note that a non-movement reading of the accelerometer is 1g, as the accelerometer also measures standard gravity so .75g indicates an acceleration towards the ground as partial free-fall]) and a deceleration event above a second threshold (page 3, right column, step 2 and page 4, table 4, hex address 24 - activity interrupt is used to detect impact and may be set to 2g) and triggers an alert based on a fall detection (page 1, forward). 
However, Jia fails to disclose that the accelerometer is included in a gateway device as claimed or that the acceleration deceleration detection is performed in a gateway device as claimed and further fails to disclose that the detection either results in the transmission of translated external equipment data or is associated with the reception of translated external equipment data. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
The remaining dependent claims are allowable for at least the reasons stated with respect to the independent claims, supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466